Citation Nr: 9923839	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-12 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty service between March 1970 to 
March 1971.

This appeal arises from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claim 
seeking entitlement to service connection for post traumatic 
stress disorder (PTSD).


FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat, and 
there is no credible supporting evidence that an in-service 
stressor, which has been medically linked to PTSD, actually 
occurred.

2.  The veteran does not have PTSD attributable to military 
service or to any incident of active duty.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is satisfied that all relevant facts have been 
properly developed.  

In this regard, the Board notes that this claim was received 
in December 1996, and that, during the course of the claim, 
the veteran alleged that he was assaulted by guards while 
held in a naval brig.  The provisions of VA Adjudication 
Procedure Manual M21-1 (Manual M21-1) provide that for claims 
based on personal assault, there are no restrictions on the 
type of evidence which may be considered.  See Manual M21-1, 
Part III, 5.14(c) and Part VI, 7.46(c) (February 20, 1996).  
In addition, VA has undertaken a special obligation to assist 
a claimant in producing corroborating evidence of an 
inservice stressor in personal assault cases; such provisions 
are regulatory and must be applied in all cases involving 
allegations of inservice personal assault.  See Patton v. 
West, 12 Vet. App. 272 (1999); M21-1, Part VI, 11.38(b)(2) 
(October 28, 1998).  

In this case, a review of the record shows that the RO has 
attempted to obtain service and service medical records, as 
well as historical records, from multiple sources.  These 
sources include the Confinement Correctional Center at the 
Naval Air Station in Pensacola, Florida (the naval facility 
in which the veteran was confined), the National Personnel 
Records Center, the Naval Safety Center, the Naval Archives, 
and the Naval Council Personnel Board.  However, in each 
case, the RO was advised that the requested records could not 
be found, had been destroyed, had been retired to another 
locations, or were otherwise unavailable.  The RO learned 
that, to the extent records which might corroborate the 
veteran's statements as to stressors in service might still 
exist at a certain location, such records may only be 
obtained through court order.  The RO has advised the veteran 
that he has the burden to obtain additional records, such as 
by obtaining a court order.  The RO was most recently 
advised, in December 1998, by the Naval Council of Personnel 
Board, that there were no records relating to the veteran.  

Under the circumstances, the Board finds that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  The Board 
notes that this regulation was recently amended.  See 64 Fed. 
Reg. 32,807-8 (June 18, 1999).  However, the changes did not 
affect the requirement that a non-combat veteran provide 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  The Board has reviewed the 
facts in this case in light of both versions of the 
regulation, and concludes that the June 1999 regulatory 
amendments do not affect the outcome of this case.  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); see Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  Additionally, service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by the medical evidence, between current symptomatology and 
the claimed inservice stressor.  See Zarycki v. Brown, 6 Vet. 
App. 91, 97 (1993).  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes, supra.  In this case, there is no allegation that 
the veteran's PTSD is a result of combat.  The veteran 
alleged that he has PTSD as a result of mistreatment and 
other circumstances which occurred while he was in the brig.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  In Doran v. Brown, 6 Vet. App. 283, 290-
91 (1994), the United States Court of Veterans Appeals 
("Court") stated that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the BVA of its obligations to assess the credibility 
and probative value of the other evidence."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
non-combat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
As the veteran was informed in this case, corroborating 
evidence of a stressor is not restricted to service records, 
but may be obtained from other sources.  Patton v. West, 12 
Vet. App. at 279-281.  The veteran was advised regarding use 
of secondary sources to corroborate his claim.

The veteran asserts that he has PTSD as a result of 
mistreatment while incarcerated in the brig.  Specifically, 
he argues that he was punched, beaten, left in a straight 
jacket for two days, harassed, threatened.  He also alleges 
that he witnessed a riot, witnessed sexual assaults on other 
prisoners, and alleges that a man in the cell next to him 
hanged himself.  The veteran indicated, in a statement 
submitted in February 1997, that the exact dates on which 
stressors occurred were unknown.  He included dates of 
apprehension and confinement by civilian authorities and each 
of his periods of military confinement as being among the 
dates on which the stressors may have occurred.  

In a statement from the veteran's wife, dated in July 1998, 
she stated that she had been married to the veteran since 
1974.  She asserted that the veteran's PTSD was "caused from 
the brig but brought on by the (March 1996) assault at the 
hospital (VAMC in Louisvillle)."  However, it appears from 
her statement that she did not marry the veteran until after 
his service.  The Board also notes in particular that the 
statement of the veteran's wife does not indicate that the 
veteran confided in her about any details regarding stressors 
in service until after the 1996 personal assault during his 
employment had occurred.  The Board finds that the statement 
of the veteran's wife is not probative to establish or 
suggest that the veteran's behavior changed after brig 
confinement, and does not otherwise tend to establish that 
stressors occurred during the veteran's service.

The veteran's enlistment and separation examination reports, 
dated in February 1970 and March 1971, respectively, show 
that his psychiatric condition was clinically evaluated as 
normal.  In February 1971, during big confinement, he was 
seen and treated for attempted suicide after he gave himself 
a superficial laceration at the wrist with a piece of a 
broken light bulb.  He complained of having nothing to look 
forward to after being told that he would not be discharged 
from service after his discharge from the brig.  Medical 
assessment included direction to place the veteran in an 
isolation cell and to allow no clothing other than underwear 
when veteran was not under supervision.  His past background 
was noted to include social and sexual difficulties in school 
(which were otherwise unspecified).  The diagnosis was 
antisocial personality.  He was recommended for 
administrative discharge. 

The veteran's DD 214 shows that his primary specialty was 
basic boilerman, and that he had approximately five months of 
"time lost."  Service records include records from a 
special court martial which show that on December 9, 1970, 
the veteran was sentenced to be confined to hard labor for 75 
days for being UA (unauthorized absence) from August 18, 1970 
to October 19, 1970.    

Post-service records indicate that the veteran was diagnosed 
with PTSD, severe, and major depression, single episode, 
severe, by a private physician, Jon M. Miller, M.D., in 
January 1997.  Dr. Miller related the veteran's PTSD to both 
unspecified multiple trauma during the veteran's service, and 
to an assault by a patient while employed (as an L.P.N.) at 
the Louisville VA Medical Center in March 1996.

The veteran was afforded a VA PTSD examination in February 
1997.  The examination report contains Axis I diagnoses of 
PTSD and alcohol dependence, in sustained full remission, and 
an Axis II diagnosis of personality disorder, NOS (not 
otherwise specified).  The VA examiner did not provide an 
opinion as to the etiology of the veteran's PTSD.

Despite the diagnoses of PTSD, which are sufficient to well 
ground the claim, there is no official verification of the 
claimed stressors, nor is there any indication through 
secondary sources of those factors which have been identified 
as probative evidence that a stressor may have occurred, even 
though not officially documented.  Based on its review of the 
entire record, the Board concludes that the claimed stressor 
has not been verified by service records or other evidence, 
as required by 38 C.F.R. § 3.304(f).  

The Board acknowledges that the claims folder contains two 
diagnoses of PTSD, and that Dr. Miller's private medical 
opinion specifically links the veteran's PTSD to his claimed 
inservice stressors.  However, this opinion is insufficiently 
probative to warrant service connection.  As an initial 
matter, there is no indication that the veteran's service 
records, or any post-service clinical records, were reviewed 
prior to the writing of Dr. Miller's opinion.  The Board also 
notes that Dr. Miller did not describe any specific stressors 
as having been reported by the veteran.  

In such cases, the Court has held that while the examiner can 
render a current diagnosis based on his examination of the 
veteran, his opinion regarding the etiology of the underlying 
condition (without a thorough review of the record) can be no 
better than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Furthermore, this 
opinion is based on a verbal history as reported by the 
veteran, and since the claims folder lacks credible 
supporting evidence that the claimed stressors actually 
occurred, the Board is not required to accept the etiological 
conclusion in this opinion.  See West, 7 Vet. App. at 77-78; 
Swann, 5 Vet. App. at 233.  As an unsupported conclusion, 
this opinion is insufficient to warrant a grant of service 
connection for PTSD.  See Moreau v. Brown, 9 Vet. App. 389, 
396 (1996) [something more than medical nexus evidence is 
required to fulfill the requirement for "credible supporting 
evidence."]; see also Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  

The Board notes that the veteran has not provided specific 
information as to which period or periods of confinement 
included stressors.  The Board further notes that the 
description of stressors provided to the VA examiner who 
conducted the February 1997 VA examination, including the 
description of a suicide attempt, directly conflicts with the 
contemporaneous description of that event in the service 
medical records.  The Board has considered the veteran's 
contention that additional evidence should be obtained from 
individuals whom the veteran has identified as being in the 
brig when the stressors events occurred.  The stressor 
development letter used in personal assault claims, as 
referenced in Patton, 12 Vet. App. at 279, specifies that the 
veteran may ask individuals who were confidants at the time 
of a personal assault, such as a roommate, to submit a 
statement on the veteran's behalf, but the development letter 
and Manual M21-1 provision do not state that VA may contact 
such individuals to obtain evidence.  

The Board also notes that more than 25 years have elapsed 
since the veteran's service discharge.  The Board is not 
persuaded, on the basis of all the evidence of record, that 
the veteran's statements regarding stressors during brig 
confinement service are accurate.  In the absence of official 
or secondary corroboration of at least some aspect of the 
veteran's description of stressors incurred in service, 
medical opinion linking those stressors to a current 
diagnosis of PTSD is also unpersuasive.  

The preponderance of the evidence is against entitlement to 
service connection for PTSD.  Accordingly, service connection 
for PTSD must be denied.

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in deciding 
the veteran's claim on the merits, the Board accorded the 
claimant greater consideration than he was afforded by the 
RO, which found that his claim was not well grounded.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The Board 
also notes that the veteran has consistently argued the 
merits of his claim, and the RO provided him with notice of 
the applicable laws in its statement of the case, dated in 
June 1998.  To remand this claim to the RO for consideration 
of the issue of whether the appellant's claim should be 
granted on its merits would be pointless and, in light of the 
law cited above, would not result in a determination 
favorable to him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 
Fed. Reg. 49,747 (1992).  Consequently, the Board finds that 
the veteran has not been prejudiced in any way by the Board's 
addressing the merits of his claim.  See Bernard, 4 Vet. 
App. at 394.

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim for PTSD, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

